REDWOOD MORTGAGE INVESTORS VII (a California Limited Partnership) Index to Form 10-K December 31, 2007 Part I Page No. Item 1– Business 4 Item 2– Properties 9 Item 3– Legal Proceedings 9 Item 4– Submission of Matters to a Vote of Security Holders (Partners) 9 Part II Item 5– Market for the Registrant’s “Limited Partnership Units” and Related Unitholder Matters 10 Item 6– Selected Financial Data 10 Item 7– Management Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7a – Quantitative and Qualitative Disclosures About Market Risk 18 Item 8– Financial Statements and Supplementary Data 21 Item 9– Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 47 Item 9a – Controls and Procedures 47 Item 9b – Other Information 47 Part III Item 10 – Directors, Executive Officers and Corporate Governance 48 Item 11 – Executive Compensation 49 Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13 – Certain Relationships and Related Transactions, and Director Independence 50 Item 14 – Principal Accountant Fees and Services 50 Part IV Item 15 – Exhibits, Financial Statements and Schedules 51 Signatures 52 Certifications 53 1 UNITED STATES SECURITIES
